IN THE SUPREME COURT OF THE STATE OF DELAWARE

  MALACHAI Z. DEBRUCE,                    §
  (f/k/a Michael D. Glenn),               §
                                          §   No. 264, 2019
        Defendant Below–                  §
        Appellant,                        §
                                          §   Court Below–Superior Court
        v.                                §   of the State of Delaware
                                          §
  STATE OF DELAWARE,                      §   Cr. ID 1608006240 (K)
                                          §
        Plaintiff Below–                  §
        Appellee.                         §

                           Submitted: June 25, 2019
                            Decided: August 29, 2019

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                  ORDER

      Upon consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Malachai Z. DeBruce, appeals from the Superior

Court’s June 7, 2019 order sentencing him for his second violation of

probation (“VOP”). The State has filed a motion to affirm the judgment below

on the ground that it is manifest on the face of DeBruce’s opening brief that

his appeal is without merit. We agree and affirm.

      (2)    The record reflects that DeBruce pleaded guilty to one count of

felony theft on August 25, 2016. The Superior Court sentenced DeBruce to
two years of Level V imprisonment, suspended after six months for one year

of Level III probation. In February of 2018, the Superior Court found

DeBruce had violated the terms of his probation and sentenced him to eighteen

months of Level V incarceration, suspended after six months for nine months

of Level IV work release to be followed by one year of Level III probation.

DeBruce filed a motion for correction of illegal sentence under Superior Court

Criminal Rule 35(a), which the Superior Court denied. DeBruce appealed.

         (3)    On appeal, the State acknowledged that the total suspended

portion of DeBruce’s original sentence was eighteen months and, thus,

conceded that the Superior Court’s VOP sentence totaling twenty-seven

months was illegal. We reversed the Superior Court’s denial of DeBruce’s

motion for correction of an illegal sentence and remanded with directions for

the Superior Court to correct its sentence by reducing the Level III portion of

DeBruce’s VOP sentence from one year to three months.1

         (4)    On remand, the Superior Court sentenced DeBruce to eighteen

months of Level V incarceration, suspended after six months for nine months

of Level IV work release to be followed by three months of Level III

probation. As corrected, DeBruce’s sentence totaled eighteen months.




1
    DeBruce v. State, 2018 WL 5809814 (Del. Nov. 5, 2018).


                                           2
         (5)     A probation administrative warrant was issued for DeBruce on

May 23, 2019, alleging that DeBruce had violated the terms of his probation

by committing new criminal offenses. On June 7, 2019, the Superior Court

found DeBruce had violated the terms of his probation and sentenced him to

eleven months of Level V incarceration, with credit for time served. DeBruce

appeals.

         (6)     DeBruce does not dispute that he violated the terms of his

probation. His sole issue on appeal relates to his sentence. DeBruce argues

that the Superior Court did not comply with this Court’s prior order and

contends that, under that order, the maximum Level V sentence the court

could have imposed at his June 7, 2019 VOP hearing was three months, or the

Level III portion of his corrected sentence. DeBruce is incorrect. We reversed

DeBruce’s February 2018 VOP sentence because it exceeded the balance of

the Level V time remaining under his original sentence and the Superior Court

corrected DeBruce’s sentence to comply with our order. This Court’s review

of a sentence generally is limited to determining whether the sentence is

within statutory limits.2 Once the State has proven by a preponderance of

evidence that a VOP has occurred, the Superior Court is authorized to impose

any period of incarceration up to and including the balance of the Level V


2
    Mayes v. State, 604 A.2d 839, 842-43 (Del. 1992).


                                             3
time remaining to be served on the original sentence.3 Accordingly, the

Superior Court could have sentenced DeBruce up to the balance of the Level

V time remaining on his original sentence—at that point, twelve months. His

sentence of eleven months of Level V time was not improper.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                     BY THE COURT:

                                     /s/ Karen L. Valihura
                                     Justice




3
    11 Del. C. § 4334(c).


                                    4